DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            DAVID B. MECH,
                               Appellant,

                                     v.

                BRAZILIAN WAXING BY SISTERS, INC.,
                            Appellee.

                              No. 4D22-145

                           [November 2, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502020SC003890.

   Jason S. Weiss of Weiss Law Group, P.A., Coral Springs, for appellant.

   No appearance for appellee.

                     ON MOTION FOR REHEARING

FORST, J.

  We grant Appellant’s motion for rehearing, withdraw our opinion dated
August 10, 2022, and issue the following opinion in its place.

   Appellant David B. Mech appeals the trial court’s final judgment
summarily denying his motion for summary judgment and granting
Appellee Brazilian Waxing by Sisters, Inc.’s cross-motion for summary
judgment. Appellant’s sole argument on appeal is that the trial court failed
to comply with Florida Rule of Civil Procedure 1.510(a) in its final
judgment, because the trial court did not state on the record the reasons
for its rulings. We agree and therefore reverse and remand with
instructions.

                               Background

    Appellant filed a complaint against Appellee, seeking $95 in damages
for Appellee’s alleged breach of the Palm Beach County Code and further
requesting to enjoin Appellee from engaging in discriminatory pricing. The
filing sheet designated the complaint as a “County Civil Small Claim[] up
to $8,000,” seeking both monetary and “[n]on-monetary declaratory or
injunctive relief.”

   In a March 26, 2020 order cancelling a pre-trial hearing, the trial court
stated that “[t]he Fl[orida] Rules of Civil Procedure are invoked.” (emphasis
added). 1     Subsequently, Appellant moved for summary judgment
“pursuant to Rule 1.510 of the Florida Rules of Civil Procedure,” and
Appellee filed a competing motion for summary judgment. A hearing was
held on the motions, and both parties agreed with the trial court’s
observation that “there are no material disputed issues of fact. This is
purely an issue of law, and it’s all or nothing[,] one of [the parties] is right
and one of [the parties] is wrong.” After a short hearing, the trial court
reserved its ruling. Later that day, the trial court issued a final judgment
wherein it summarily denied Appellant’s motion for summary judgment
and summarily granted Appellee’s cross-motion for summary judgment.
After the trial court denied Appellant’s motion for rehearing, Appellant filed
the instant appeal.

                                     Analysis

   An appellate court reviews the trial court’s summary disposition of a
small claims action de novo. See Larsens Auto., LLC v. Haberkorn, 326 So.
3d 785, 788 (Fla. 2d DCA 2021) (“Because [Florida Small Claims Rule
7.135] appears analogous to Florida Rule of Civil Procedure 1.510
governing summary judgment, we will review the trial court’s grant of
summary disposition de novo.”).       Here, Appellant summarizes his
argument as “the Order is legally insufficient because it does not identify
the reasons for granting or denying either of the Parties’ motions for
summary judgment [and w]ithout such reasoning, Appellant is unduly
imperiled if the Order is found to be legally sufficient.” In light of this

1  This invocation in an otherwise inconsequential order was referenced by
Appellant for the first time in its motion for rehearing. It is not the responsibility
of the Court to dig through the record to locate the basis for a party’s argument.
See Polyglycoat Corp. v. Hirsch Distribs., Inc., 442 So. 2d 958, 960 (Fla. 4th DCA
1983) (“It is the duty of counsel to prepare appellate briefs so as to acquaint the
Court with the material facts, the points of law involved, and the legal arguments
supporting the positions of the respective parties. When points, positions, facts
and supporting authorities are omitted from the brief, a court is entitled to believe
that such are waived, abandoned, or deemed by counsel to be unworthy. Again,
it is not the function of the Court to rebrief an appeal. We basically work within
the framework of the briefs although, admittedly, there are instances where
errors are so glaring or fundamental that a court will adjudicate them on its own
initiative in its original opinion.” (internal citations omitted)).

                                          2
narrow issue, we refrain from addressing the merits of the trial court’s
rulings on the respective motions for summary judgment.

   The Florida Rules of Civil Procedure “apply to all actions of a civil nature
… in the circuit courts and county courts except those to which … the
Small Claims Rules apply.” Fla. R. Civ. P. 1.010. In contrast, the Florida
Small Claims Rules “are applicable to all actions of a civil nature in the
county courts which contain a demand for money or property, the value of
which does not exceed $8,000 exclusive of costs, interest, and attorneys’
fees.” Fla. Sm. Cl. R. 7.010(b).

    The Florida Small Claims Rules expressly incorporate several of the
Florida Rules of Civil Procedure so that those specific rules are likewise
applicable to small claims court. See Fla. Sm. Cl. R. 7.020(a) (“Florida
Rules of Civil Procedure 1.090(a), (b), and (c); 1.190(e); 1.210(b); 1.260;
1.410; and 1.560 are applicable in all actions covered by [the small claims
rules.]”). However, the Florida Small Claims Rules “do not incorporate all
of the Florida Rules of Civil Procedure.” Arafat v. U-Haul Ctr. Margate, 82
So. 3d 903, 905 (Fla. 4th DCA 2011). Notably, they do not incorporate
Florida Rule of Civil Procedure 1.510, which provides the procedure and
requirements regarding summary judgment.                Instead, summary
disposition for small claims actions is generally governed by Florida Small
Claims Rule 7.135.

   Nevertheless, Florida Small Claims Rule 7.020(c) provides that “[i]n any
particular action, the court may order that action to proceed under 1 or
more additional Florida Rules of Civil Procedure on application of any party
or the stipulation of all parties or on the court’s own motion.” Here, in its
March 26, 2020 order cancelling the pre-trial hearing, the trial court
invoked the Florida Rules of Civil Procedure, thereby permitting the parties
to move for summary judgment under Florida Rule of Civil Procedure
1.510.

    Unlike Florida Small Claims Rule 7.135, which merely provides that
“[a]t pretrial conference or at any subsequent hearing, if there is no triable
issue, the court shall summarily enter an appropriate order or judgment,”
when the trial court addresses a party’s motion for summary judgment
under Florida Rule of Civil Procedure 1.510(a), it “shall state on the record
the reasons for granting or denying the motion.” 2

2 As an aside, we interpret this differing language to mean that Florida Small
Claims Rule 7.135 does not require the trial court to state its reasons on the
record for granting or denying summary disposition in a small claims action. This
interpretation seems reasonable considering that “[h]istorically, the purpose of

                                       3
   Although it had previously declared “[t]he Fl[orida] Rules of Civil
Procedure are invoked,” the trial court failed to comply with Florida Rule
of Civil Procedure 1.510(a) when it denied Appellant’s motion for summary
judgment and granted Appellee’s cross-motion for summary judgment
without stating its reasons for doing so on the record. This was error. See
In Re Amendments to Florida Rule of Civil Procedure 1.510, 317 So. 3d 72,
77 (Fla. 2021) (“To comply with this requirement, it will not be enough for
the court to make a conclusory statement that there is or is not a genuine
dispute as to a material fact. The court must state the reasons for its
decision with enough specificity to provide useful guidance to the parties
and, if necessary, to allow for appellate review.”); Rkhub Logistics LLC v.
Eastern Auto Motor Corp., 344 So. 3d 485, 486 (Fla. 4th DCA 2022)
(because “[t]he record here does not include the court’s reasons for
granting [and denying] the summary judgment motion,” this Court
“reverse[d] the summary judgment order and remand[ed] to allow the court
an opportunity to do so”).

                                  Conclusion

    In the underlying proceeding, the trial court invoked the Florida Rules
of Civil Procedure. As a result, the summary judgment motions were
governed by Florida Rule of Civil Procedure 1.510, which requires the trial
court to “state on the record the reasons for granting or denying” a motion
for summary judgment. Fla. R. Civ. P. 1.510(a). The trial court failed to
meet this requirement. Therefore, we reverse and remand, directing the
trial court to explain its reasoning for denying Appellant’s motion for
summary judgment and granting Appellee’s cross-motion for summary
judgment.

   Reversed and remanded.

MAY and DAMOORGIAN, JJ., concur.

                              *         *         *



small claims courts is to provide greater access to justice for the public by
allowing claims for small amounts of money to be litigated inexpensively and
efficiently.” Morburger v. J. Reporting, Inc., 318 So. 3d 619, 621 (Fla. 3d DCA
2021) (quoting Bartlett v. Portfolio Recovery Assocs., 438 Md. 255, 91 A.3d 1127,
1138 (2014)); see also Fla. Sm. Cl. R. 7.010(a) (“These rules shall be construed
to implement the simple, speedy, and inexpensive trial of actions at law in county
courts.”).

                                        4
Not final until disposition of timely filed motion for rehearing.




                               5